     Case 1:21-cv-00303-NONE-SKO Document 11 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ARMANDO ABREU,                                     Case No. 1:21-cv-00303-NONE-SKO (PC)

12                          Plaintiff,
                                                         ORDER DENYING MOTION FOR
13            v.                                         APPOINTMENT OF COUNSEL

14    GAVIN NEWSOM, et al.,                              (Doc. 9)

15                          Defendants.
16

17           Plaintiff Armando Abreu is a state prison appearing pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. He requests the appointment of counsel to represent him in

19   this case. (Doc. 9.)

20           Plaintiffs do not have a constitutional right to appointed counsel in section 1983 actions,

21   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney

22   to represent a party under 28 U.S.C. § 1915(e)(1), see Mallard v. U.S. Dist. Court, 490 U.S. 296,

23   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary

24   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

25           Given that the Court has no reasonable method of securing and compensating counsel, the

26   Court will seek volunteer counsel only in extraordinary cases. In determining whether

27   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

28   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
     Case 1:21-cv-00303-NONE-SKO Document 11 Filed 03/10/21 Page 2 of 2


 1   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 2             In the present case, the Court does not find the required exceptional circumstances. Even

 3   if it is assumed that Plaintiff is not well versed in the law and has made serious allegations that, if

 4   proven, would entitle him to relief, his case is not extraordinary. The Court is faced with similar

 5   cases almost daily. In addition, at this stage in the proceedings, the Court cannot make a

 6   determination on whether Plaintiff is likely to succeed on the merits; and, based on a review of

 7   the records in this case, the Court does not find that Plaintiff cannot adequately articulate his

 8   claims.

 9             Accordingly, the Court DENIES Plaintiff’s motion for the appointment of counsel without
10   prejudice.

11
     IT IS SO ORDERED.
12

13   Dated:       March 9, 2021                                     /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         2
